DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 09 February 2021. 
Claims 1, 3-7, 9 and 11-15 are pending in this application. Claims 2, 8, 10 and 16 are cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bourd et al. (US Patent 9,075,913 B2) in view of Johnston et al. (US Pub. 2016/0094483 A1) and further in view of Yamaguchi et al. (US Pub. 2004/0111493 A1).
Bourd and Johnston were cited in the previous Office Action.

As per claim 1, Bourd teaches the invention substantially as claimed including A method of a server for executing an application in a cloud environment (Bourd, Fig.1, 10; Col 3, lines 43-45, a cloud-based solution in which a server device, external to the device that houses the GPU, and coupled to the device housing the GPU via one or more network connections, lines 52-53, The GPU may then execute the application), the method comprising: 
receiving code associated with an application from a terminal device (Bourd, Fig. 1, 38 Application server device (as terminal device); Fig. 2, 40, receive application that is to be executed by GPU; Col 18, lines 48-54, Device 12 may receive application 20 that is to be executed by GPU 14 (40). For example, device 12 may download application 20 from application server device 38…As described above, device 12 may receive the source code, intermediate code (e.g., intermediate representation of application 20), or object code of application 20); 
transmitting code information associated with the application, to an external device, the application (Bourd, Fig. 1, 24 Validation server device (as external device); Fig. 2, 42 Transmit application to server; Col 18, lines 55-61, Device 12 may transmit the code of application 20 to validation server device 24 (as external device) (42). For example, device 12 may transmit the source code, intermediate code, or object code of application 20 to validation server device 24 for validation of application 20. In some examples, device 12 may transmit the code of application 20 to validation server device 24 once for validation); 
receiving, by the server, from the external device, execution information for executing the application acquired based on the code information (Bourd, Fig.2, receive the validation from validation server device 24 (44); Col 19, lines 5-12, the validation may indicate that application 20 satisfies performance criteria (as execution information for executing the application) associated with static analysis, dynamic analysis, or both static and dynamic analysis. In some examples, validation server device 24 may optimize or tune application 20 to make application 20 more efficient or less error-prone. In this case, the validation may indicate that the modified version of application 20 (as execution information for executing the application) satisfies one or more performance criteria); and
executing the application in the accelerated computing environment (Bourd, Fig.1, device 12, 14 GPU (as accelerated computing environment); Fig. 2, 48 execute application; Col 19, lines 13-19, processor 16 of device 12 may instruct GPU 14 of device 12 to execute application 20 based on the validation (48). For example, if validation server device 24 indicates that application 20 satisfies the performance criteria, processor 16 may instruct GPU 14 to execute application 20).

Although Bourd teaches receiving code associated with the application from the terminal device, Bourd fails to specifically teach the application is uploaded [by the user]. In addition, Bourd fails to specifically teach the received execution information including hardware (H/W) type information and framework for executing the application, defining, by the server, an accelerated computing environment for executing the application based on the received execution information; and the application is executed in the defined accelerated computing environment.

However, Johnston teaches the application is uploaded [by the user] (Johnston, [0036] lines 25-26, the developer may provide the code of the application to the deployment mechanism 120; [0131] lines 4-6, An application, Title A 15.1, is uploaded to the ECO system 15.2 for execution in an environment supported by the ECO system [Examiner noted: the received code is uploaded from the client and send to the ECO system (see Fig. 1, 120)]),
the received execution information including hardware (H/W) type information and framework for executing the application (Johnston, Fig. 1, 124 JSON descriptor; [0010] lines 3-12, specify resources needed for an application, without having to specifically identify and provision specific services. The descriptor method may, in one implementation, be in the form of a JSON descriptor document (as execution information). The JSON descriptor document includes a record for each environment in which the application is designed to execute. The JSON record is used to outline specifics of all the services and resources that are needed for the execution of the application, including cloud service, network, storage, type of processor (as H/W type information), or any other kind of technical resource that would need to be provisioned within the environment for the application to execute; [0035] lines 1-3, the framework is provided in the form of a JSON (JavaScript Object Notation) descriptor file);
defining, by the server, an accelerated computing environment for executing the application based on the received execution information and the defined accelerated computing environment (Johnston, Fig. 1, 124 JSON descriptor, 126 ECO record; Fig. 15, 15.9 Define environment; [0037] lines 8-16, the JSON descriptor 124 takes the specification provided by the developer or the requirements identified by the mechanism and generates a record (for e.g., descriptor or ECO record 126) mapping the service/resource requirement (i.e., attribute name in the attribute name-value pair) to an action that needs to be performed for provisioning the necessary service/resource (i.e., the value of the attribute name-value pair) for each environment of a cloud service on which the application is to be hosted for execution.  [0132] lines 1-10, the JSON descriptor file 15.7 is read to identify the resources/services required for successful execution of the application, and appropriate workflows are run to create the environment and provision the required services/resources 15.8. The workflows cause the environment to be defined 15.9 and resources/services to be instantiated within the environment 15.10. Once the environment is defined and the services/resources provisioned, the application is executed in the environment and the state of the application, resources/services and the user are managed 15.11 [Examiner noted: defining the computation environment (as the accelerated computing environment) based on the JSON descriptor file/record (as received execution information, see [0131] lines 6-20) and executing the application at the defined computation environment (as defined accelerated computing environment, see [0091] lines 32-37, the data from the Monitoring service 2.20 are used by the ECO system to effectively manage the life cycle of an entire application/service, including speeding-up the application/service if need be. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bourd with Johnston because Johnston’s teaching of defining the execution environment for executing the application that uploaded by the user would have provided Bourd’s system with the advantage and capability to allow the system to customize the execution environment for user that allow the system to successfully executing the application which improving the efficiency and performance.  

Both Bourd and Johnston fail to specifically teach wherein the executing of the application further comprises: transmitting, to the terminal device, address information for providing an execution result of the application, and when an access request to the address information is received from the terminal device, providing the execution result of the application.

	However, Yamaguchi teaches wherein the executing of the application further comprises: transmitting, to the terminal device, address information for providing an execution result of the application (Yamaguchi, [0002] lines 3-7 The Web application server performs a sequence of operations: accepts a request from the user terminal, carries out some processes in response to the request, and returns processing results (as execution result of application) to the user terminal as a response processing results, the server apparatus sends the communications terminal a response containing an address needed to acquire the processing results);
when an access request to the address information is received from the terminal device, providing the execution result of the application (Yamaguchi, [0002] lines 3-7 The Web application server performs a sequence of operations: accepts a request from the user terminal, carries out some processes in response to the request, and returns processing results to the user terminal as a response to the request; Abstract, lines 3-6, Before returning the processing results, the server apparatus sends the communications terminal a response containing an address needed to acquire the processing results); [0034] lines 1-4, The user's PC 102 is equipped with a Web browser…The Web browser can access the photo site 105 using the HTTP; [0046] lines 1-4, The photo site 105 generates a universal resource locator (URL) for accessing the images or albums to be viewed by the guest users. Then, it sends an e-mail message containing the generated URL to the guest users; [0047] lines 1-3, The guest users who have received the e-mail from the photo site 105 can access the photo site 105 by entering the URL contained in the e-mail; also see [0059] lines 1-2, The photo site 105 sends out Web page data via the Internet; [Examiner noted: the web application server/photo site receive the request from the user terminal (user clicking the address for accessing the processing result), then the web application server/photo site provide the processing result to the user terminal]).



As per claim 6, Bourd, Johnston and Yamaguchi teach the invention according to claim 1 above. Johnston further teaches wherein the code information associated with the application includes information for executing the application received at a user interface (UI) provided by the terminal device (Johnston, [0036] lines 12-18, the developer to describe the environment 122, in which the application 110 is to execute. For example, the deployment mechanism may provide tools, such as the API accessed through a graphical user interface or command line interface, to allow the developer to specify the minimal resources and/or services required in the environment so that the application 110 can execute, lines 20-26, the developer to specify the environment for executing the application that he/she has developed…the developer may provide the code of the application to the deployment mechanism).

As per claim 7, Bourd, Johnston and Yamaguchi teach the invention according to claim 6 above. Johnston further teaches wherein the UI includes at least one of: a first icon for identifying hardware (H/W), a second icon for identifying an operating system (OS), a third icon for identifying a programming language, a fourth icon for identifying a software environment, a fifth icon for storing data, a sixth icon for identifying a location to store a derived learning model, or a seventh icon for identifying a source code for an algorithm used for learning in the derived learning model (Johnston, [0005] lines 11-14, application developer will be required to identify/specify necessary and minimal hardware, software resources required (as identifying hardware(H/W) for successful execution of the application in each environment; also see [0036] lines 12-18, the developer to describe the environment 122, in which the application 110 is to execute. For example, the deployment mechanism may provide tools, such as the API accessed through a graphical user interface or command line interface, to allow the developer to specify the minimal resources and/or services required in the environment so that the application 110 can execute, lines 20-26, the developer to specify the environment for executing the application that he/she has developed…the developer may provide the code of the application to the deployment mechanism).

As per claim 9, it is a server claim of claim 1 above, therefore, it is rejected for the same reason as claim 1 above. In addition, Bourd further teaches a communicator configured to include a circuit (Bourd, Fig. 5, 64 Transceiver Module (as communicator); Col 21, lines 19-21, Transceiver module 64 may include circuitry to allow wireless or wired communication between device 12 and another device or a network); a memory configured to include at least one instruction; and a processor configured to execute the at least one instruction (Bourd, Fig. 5, 16  control the communicator so as to transmit code information associated with an application to an external device (Bourd, Fig. 1, 12, 22, 24 Validation servicer device; Col 21, lines 19-21, Transceiver module 64 may include circuitry to allow wireless or wired communication between device 12 and another device or a network; also see Col 18, lines 48-54, Device 12 may receive application 20 that is to be executed by GPU 14 (40). For example, device 12 may download application 20 from application server device 38…As described above, device 12 may receive the source code, intermediate code (e.g., intermediate representation of application 20), or object code of application 20 [Examiner noted: the Transceiver Module (as communicator) within the device 12 is for transmitting the code information to the validation server device (as external device)]).

As per claims 14-15, they are server claims of claims 6-7 respectively above. Therefore, they are rejected for the same reason as claims 6-7 above.


Claims 3-5 and 11-13 and are rejected under 35 U.S.C. 103 as being unpatentable over Bourd, Johnston and Yamaguchi, as applied to claims 1 and 9 respectively above, and further in view of STEFANSSON et al. (US Pub. 2014/0035937 A1).
STEFANSSON was cited in the previous Office Action.

As per claim 3, Bourd, Johnston and Yamaguchi teach the invention according to claim 1 above. Bourd further teaches wherein the execution information includes execution language information includes at least one of a first execution language that requires compilation or a second execution language that does not require compilation (Bourd, Col 19, lines 27-34, device 12 may transmit the source code or intermediate code of application 20, and receive a compiled version of application 20 from validation server device 24. As yet another example, device 12 may receive a compiled version of the code (as execution language information) as modified by validation server device 24 (e.g., modified for optimization or tuning), In these examples, processor 16 may instruct GPU 14 to execute the modified version of application 20 (48)); Col 20, lines 44-54, emulator unit 26 may modify application 20 (e.g., the source code (as first execution language) or intermediate code of application 20) to optimize or tune application 20. For example, emulator unit 26 may modify the code of application 20 so that application 20 executes more efficiently on GPU 14. Validation server device 24 may then transmit modified application 20 to device 12 (62). In some examples, validation server device 24 may transmit the source code or intermediate code of the modified application 20. As another example, validation server device 24 may compile the modified code of application, and transmit the resulting object code to device 12; also see Col 12, lines 3-5, not pre-compiled object code, part of the installation may be processor 16 executing a compiler to compile the code of application 20, lines 41-43, compile the downloaded code of application 20, in examples where the downloaded code of application 20 is the source code (as first execution 

	Bourd, Johnston and Yamaguchi fail to specifically teach wherein the H/W type information includes information associated with at least one of a graphics processing unit (GPU), a numeric processing unit (NPU), or a vision processing unit (VPU).
	
However, STEFANSSON teaches wherein the H/W type information includes information associated with at least one of a graphics processing unit (GPU), a numeric processing unit (NPU), or a vision processing unit (VPU) (STEFANSSON, [0173] lines 3-6, hardware UE 200 may provide GPU device information 1380 to TCE 320. GPU device information 1380 may include a number of read-only properties about GPUs 210 provided on hardware UE 200).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bourd, Johnston and Yamaguchi with STEFANSSON because STEFANSSON’s teaching of providing the hardware type information about the GPU device information would have provided Bourd, Johnston and Yamaguchi’s system with the advantage and capability to allow the system to easily determining the available hardware resource information in order to define the execution environment more effectively.

As per claim 4, Bourd, Johnston, Yamaguchi and STEFANSSON teach the invention according to claim 3 above. Bourd further teaches when the execution language information is the first execution language that requires compilation, the application is compiled in the accelerated computing environment and is then executed through the accelerated computing environment (Bourd, Col 18, lines 14-18, After optimizing application 20, emulator unit 26 may transmit the modified or updated code of application 20 to device 12. In this example, processor 16 may compile the code of application 20, as received from emulator unit 26, and instruct GPU 14 to execute the resulting object code [Examiner noted: the processor of the device 12 (as accelerated computing environment) is compiling the received updated code of application (as first execution language) and then instruct GPU (within the accelerated computing environment) to execute the complied code]), and 
when the execution language information is the second execution language, the application is executed through the accelerated computing environment (Bourd, Col 18, lines 19-23, emulator unit 26 may compile the modified application 20, via compiler 36, and transmit the resulting object code (as second execution language) to device 12. In this example, processor 16 may instruct GPU 14 to execute the received object code for application 20. [Examiner noted: the resulting object code is already compiled, and it is executed through the GPU with the device 12 (as accelerated computing environment)]).

As per claim 5, Bourd, Johnston, Yamaguchi and STEFANSSON teach the invention according to claim 3 above. Bourd further teaches wherein the first execution language includes at least one programming language of C language, Java, or a language that requires compilation (Bourd, Col 18, lines 14-18, After optimizing application 20, emulator unit 26 may transmit the modified or updated code of application 20 to device 12. In this example, processor 16 may compile the code of application 20, as received from emulator unit 26, and instruct GPU 14 to execute the resulting object code [Examiner noted: the processor of the device 12 (as accelerated computing environment) is compiling the received updated code of application (as first execution language that requires compilation)]),, and 
wherein the second execution language includes at least one programming language of Python, NodeJS, or a language that does not require compilation (Bourd, Col 18, lines 19-23, emulator unit 26 may compile the modified application 20, via compiler 36, and transmit the resulting object code (as second execution language) to device 12. In this example, processor 16 may instruct GPU 14 to execute the received object code for application 20. [Examiner noted: the resulting object code is already compiled in the emulator unit, therefore it is executed through the GPU with the device 12 (as accelerated computing environment) does not require compilation]).

As per claims 11-13, they are server claims of claims 3-5 respectively above. Therefore, they are rejected for the same reason as claims 3-5 above.


Response to Arguments  
In the remark applicant’s argue in substance: 
(a), Bourd does not disclose the features of “execution information including hardware (H/W) type information and framework for executing the application acquired based on the code information” included in the amended claims.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), The Applicant’s argument that Bourd fails to teach the features of “execution information including hardware (H/W) type information and framework for executing the application acquired based on the code information” does not consider the teaching of the other reference used in the rejection. For example, Examiner used Bourd for teaching receiving…execution information for executing the application acquired based on the code information (see Bourd, Fig.2, 44 receive validation from server; Col 18, line 63- 65, In response to transmitting the code of application 20 to validation server device 24 for validation, device 12 (as the server) may receive the validation from validation server device 24 (44); Col 19, lines 5-12, the validation may indicate that application 20 satisfies performance criteria (as execution information for executing the application) associated with static analysis, dynamic analysis, or both static and dynamic analysis. In some examples, validation server device 24 may optimize or tune application 20 to make application 20 more efficient or less error-prone. In this case, the validation may indicate that the modified version of application 20 (as execution information for executing the application) satisfies one or more performance criteria).
including hardware (H/W) type information and framework for executing the application. Johnston teaches JSON descriptor document that including the type of the resources (i.e., type of processor) and framework for executing the application (see Johnston, Fig. 1, 124 JSON descriptor; [0010] lines 3-12, specify resources needed for an application, without having to specifically identify and provision specific services. The descriptor method may, in one implementation, be in the form of a JSON descriptor document (as execution information). The JSON descriptor document includes a record for each environment in which the application is designed to execute. The JSON record is used to outline specifics of all the services and resources that are needed for the execution of the application, including cloud service, network, storage, type of processor (as H/W type information), or any other kind of technical resource that would need to be provisioned within the environment for the application to execute; [0035] lines 1-3, the framework is provided in the form of a JSON (JavaScript Object Notation) descriptor file). Therefore, the combination of the Bourd and Johnston clearly teaches “execution information including hardware (H/W) type information and framework for executing the application acquired based on the code information” included in the amended claims.
The examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.X./Examiner, Art Unit 2195               

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195